Title: Minutes of the Board of Visitors of the University of Virginia, 5 October 1825
From: Jefferson, Thomas
To: 


        
          Wednesday Oct. 5. [1825]
        
        The board met according to adjournment. Present the same members as yesterday.
        Resolved that the 47th. enactment be amended by inserting after the word “chewing” the words “or smoking.”
        No Student shall appear out of his dormitory masked or disguised in any manner whatever which may render the recognition of his person more difficult on pain of suspension or expulsion by the Faculty of Professors.
        Intoxication shall, for the first offence be liable to any of the minor punishments, and any repetition of the offence to any of the major punishments.
        Resolved that the 40th. enactment be amended by inserting after the word “dissipation” the words “of profane swearing.”
        No person who has been a Student at any other incorporated Seminary of learning shall be recieved at this University but on producing a certificate from such Seminary or other satisfactory evidence to the Faculty with respect to his general good conduct.
        The Professors being charged with the execution of the laws of the University, it becomes their duty to pursue proper means to discover and prevent offences. Respect from the Student to the Professor being at all times due, it is more especially so when the Professor is engaged in this duty. Such respect therefore is solemnly enjoined on every Student, and it is declared and enacted that if any Student refuse his name to a Professor, or being required by him to stop, shall fail to do so, or shall be guilty of any other disrespect to a Professor, he shal be liable to any of the punishments minor or major.
        Resolved that the compensation to the Accountant whom the Committee of accounts has employed or may employ at any time be 10. Dollars a day while employed.
        
        The act of Congress imposing an additional duty of 15. per cent on works of marble having been past after the marble capitels for the Portico of the Rotunda had been ordered, it is considered as retrospective and unjust, and that it will be proper to apply to Congress for a remission of that portion of duty thereon, and as it may be thought by that body but a just encoragement to science to relieve the University from the old as well as new duties on the marbles recently recieved for the same building, it will be expedient to bond the whole duties for 8. months to give time for application to Congress on the subject.
        And thereupon the members executed the requisite bond in their individual characters, instructing at the same time the Proctor to retain in his hands always a sufficient sum to pay the duties old and new if ultimately required.
        Resolved that 400. copies of a new edition of the enactments of the board of Visitors for the government of the University be printed, in which the amendments made since the date of each enactment shall be incorporated, so that the same shall read, in form and substance as now established.
        The board being of opinion that so much of the grounds of the University as can be conveniently applied to that purpose, should be laid off in lots fo⟨r⟩ the uses of the Professors, the Proctor and keepers of the Hotels, rent free, bu⟨t⟩ to be inclosed and improved at their expence, therefore
        Resolved that the Proctor, under the direction of the Executive Committee do cause such lots to be laid off, and assigned to the several pavilions & Hotels and to the Proctor’s house.
        Resolved that on the supposition that the Renters of the Hotels might reasonably have expected 33. boarders for the term at the rent of 200.D. in which they have been more or less disappointed, the Board of Visitors deem it just that in consideration of the particular circumstances of the present year an abatement should be made in the rent of each in the proportion of the number of boarders each had, and the time of his boarding with them combined.
        The board adjourned to tomorrow morning.
      